EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas M. Finetti  on 10/21/2021 and subsequent communication of  10/28/2021.

The application has been amended as follows: 

Claim 59:
at the end of step d) remove “and”
at the end of last step e) replace period with 
-- ; and
f) 	administering to the human patient an appropriate breast cancer treatment regimen if the breast cancer recurrence prognosis score is greater than the predetermined threshold value. --



Claim  65:

at the end of step e) remove “and”
at the end of last step f) replace period with 
-- ; and
g) 	administering to the human patient an appropriate breast cancer treatment regimen if the breast cancer recurrence prognosis score is greater than the predetermined threshold value. --

Cancel claims 54,58,61.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MICHAEL L BORIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        

mlb